Citation Nr: 0312541	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  95-15 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a left knee disorder, 
to include as secondary to a service-connected right knee 
disorder, and to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington (the RO).  

Procedural history

The veteran had active service from July 18, 1975 to January 
14, 1976 and from November 21, 1990 to March 31, 1991.  
Service in Southwest Asia during the Persian Gulf War is 
indicated by the evidence of record. 

In April 1993, the RO received the veteran's claim for 
service connection for a bilateral knee disorder.  In a 
January 1994 rating decision, the RO denied the claim.  The 
veteran disagreed with the January 1994 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in May 1995.  

In March 1997 and August 2000, the Board remanded these 
issues for further evidentiary development.  Subsequently, in 
a January 2003 rating decision, the RO granted service 
connection for a right knee disorder.  The denial of service 
connection for a left knee disorder was confirmed and 
continued in a January 2003 Supplemental Statement of the 
Case (SSOC).

Issues not on appeal

The January 1994 rating decision, in addition to denying 
service connection for the veteran's knees, gastrointestinal 
disorder and lung disorder, also denied claims for 
entitlement to service connection for disorders of the left 
hip, feet, urinary tract and sinuses, as well as bulging neck 
veins, chest pressure and a positive Tine test.  None of 
those issues was appealed.

In addition to remanding the issues listed above, the Board's 
August 2000 decision included denials of service connection 
for a lung disorder and for a gastrointestinal disorder, on 
appeal at that time.  The Board's decision is final.  See 38 
C.F.R. § 20.1100 (2002).  Accordingly, those issues will not 
be addressed  herein.


FINDINGS OF FACT

1.  The veteran has a diagnosis of retropatellar pain 
syndrome and arthritis of the left knee.  

2.  Competent medical evidence does not reveal that the 
veteran's claimed left knee disorder is causally related to 
any incident of her military service or to her 
service-connected right knee disability.


CONCLUSION OF LAW

A left knee disorder was not incurred in active military 
service on a direct basis, as secondary to any service 
connected disability, or as a result of an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1118, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 
3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a left knee disorder.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.


The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The former well grounded claim requirement 

In the March 2000 SSOC, the RO denied the veteran's claim of 
entitlement to service connection by finding that the claim 
was not well grounded.  The VCAA eliminated the concept of a 
well grounded claim, and superseded the decision of the 
United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. (2000), in which the 
Court held that VA could not assist in the development of a 
claim that was not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), The Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

After notifying the veteran of the evidence needed to 
substantiate her claim, in the January 2003 SSOC the RO 
denied service connection for the left knee disorder based on 
the substantive merits of the claim.  Thus, any procedural 
defect contained in past RO adjudications which applied the 
now obsolete well groundedness standard has since been 
rectified.  The veteran was given the opportunity to submit 
evidence and arguments in response.  The Board finds, 
therefore, that it can consider the substance of the 
veteran's appeal without prejudice to her.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.   

The Board will apply the current standard of review in 
evaluating the veteran's claim below.



Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the March 
1997 and August 2000 remands, by letters from the RO 
following those remands, by the January 1994 rating decision, 
by the February 1995 Statement of the Case (SOC), and by the 
March 2000 and January 2003 SSOCs of the pertinent law and 
regulations and the need to submit additional evidence on her 
claim.  

In March 1997 and again in September 2000, pursuant to the 
Board's remands, the RO sent the veteran letters notifying 
her that additional evidence was needed and asking her to 
provide names and addresses of health care treatment 
providers. The September 2000 letter enclosed release forms 
and instructed the veteran that she was responsible to 
provide adequate identifying information, and that the RO 
would then attempt to obtain the evidence. 

In October 1998, the RO sent the veteran a letter notifying 
her of the requirements to establish service connection for 
an undiagnosed illness based on Gulf War service.  This 
letter notified the veteran of the evidence needed to 
substantiate the claim, including examples of medical and 
non-medical evidence.  The letter notified the veteran that 
she was responsible to provide the evidence.  

An attachment to the February 1995 SOC notified the veteran 
of VA's duty to assist, and of the responsibilities of VA and 
the veteran with respect to obtaining evidence. 

Most significantly, a letter was sent to the veteran in May 
2002, with a copy to her representative, which specifically 
referenced the VCAA.  Crucially, the veteran was informed by 
the RO by means of the May 2002 letter as to what evidence 
she was required to provide and what evidence VA would 
attempt to obtain on her behalf.  The letter explained that 
VA would obtain government records and would make reasonable 
efforts to help her get other relevant evidence, such as 
private medical records, employment records, etc., but that 
she was responsible for providing sufficient information to 
VA to identify the custodian of any records. 

Subsequently, a the RO sent a letter in April 2003 which 
notified the veteran of the respective responsibilities of VA 
and herself to obtain evidence related to her claim for 
service connection for a left knee disorder as secondary to 
her service connected right knee disability.  

The Board notes that the VCAA notification letter sent to the 
veteran in May 2002 essentially complied with the recent 
holding of Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003).  That case held that 38 C.F.R. § 
19.9(a)(2)(ii) is invalid to the extent it provides a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the VCAA notification 
letter was sent to the veteran by the RO and not the Board.  
The RO's duty to notify, pursuant to 38 C.F.R. § 3.159(b), 
was not invalidated by the recent Federal Circuit decision.  
Moreover, even though the May 2002 letter did request a 
response within 30 days, it also expressly notified the 
veteran that she had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. 
§ 5103(b).  The one year period has elapsed, and the veteran 
has not submitted additional evidence or informed the RO that 
additional relevant evidence exists.



Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, in response to the March 1997 request for 
additional information, the veteran wrote to the RO in July 
1997 and identified VA treatment records from Madigan Army 
Medical Center, no private treatment was identified.  The RO 
sent the veteran a letter in June 1998 notifying her that 
Madigan had no records on her.  Also, it notified her that 
she failed to report for a pulmonary function test and upper 
GI series recommended by the June 1997 examiner.  This letter 
requested her to advise the RO of her willingness to report 
for this examination.  The veteran did not respond. 

In response to the October 1998 RO request for evidence to 
support the veteran's claim based on an undiagnosed illness, 
the veteran responded that all her medical records were 
either at American Lake VA Medical Center or in her service 
medical records.  The RO obtained outpatient treatment 
records from American Lake VA Medical Center.  The veteran's 
service medical records from both periods of service were 
also obtained.  There is no indication that there exists any 
evidence which has a bearing on this case which has not been 
obtained.  

The veteran was afforded VA examinations in June 1993, June 
1997 and June 2002, the reports of which are of record.  The 
Board remanded this case in August 2000 specifically so the 
veteran could be examined and an opinion obtained with 
respect to the etiology of any disorder of her left knee.  
The Board believes that the June 2002 examination, discussed 
below, adequately addresses the matter of the etiology of the 
veteran's left knee disorder.
 
The veteran and her representative have been accorded ample 
opportunity to present evidence and argument in support of 
her appeal.  The veteran was informed of her right to a 
hearing and was presented several options for presenting 
personal testimony; she indicated in her May 1995 VA Form 9 
that she did not want a BVA hearing, and she never requested 
a hearing before the RO.  The veteran's representative has 
submitted written argument in her behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

For certain chronic disorders, to include arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2002); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2002); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448.

With respect to secondary service connection, an analysis 
similar to Hickson applies. There must be (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability. 
See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Persian Gulf undiagnosed illness

Service connection may be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. § 
3.317(a)(1)(i) (2002)

Objective indications of a chronic disability include both 
"signs", in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a) (2002).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2002).

Analysis 

In various written statements, the veteran has alternatively 
alleged that she has a left knee disorder that is due to an 
undiagnosed illness stemming from her Persian Gulf service, 
is otherwise directly related to her military service, or is 
secondary to her service-connected right knee disorder.  The 
Board will address each contention in turn.
Undiagnosed illness

The veteran asserts that her left knee disorder is a 
manifestation of an undiagnosed illness.

As noted in the Introduction, it is undisputed that the 
veteran served in Southwest Asia during the Persian Gulf War.  
The veteran is a considered a "Persian Gulf veteran."  38 
C.F.R. § 3.317 (2002).

The essence of a claim for undiagnosed illness is that there 
is no diagnosis to account for the symptomatology.  
Specifically, the regulations require that to be considered 
attributable to an undiagnosed illness, the disability must 
be one that by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.  
See 38 C.F.R. § 3.317.

The veteran's knees were evaluated in June 2002 pursuant to 
the Board's August 2000 remand instructions.  The examiner 
expressed his opinion that retropatellar pain syndrome was a 
tenable diagnosis for the veteran's bilateral knee pain.  He 
further stated that a possible cause of the diagnosed 
condition was a ligamentous strain.  

While the examiner qualified his diagnosis to some degree by 
stating that it was a "tenable" diagnosis, as opposed to a 
definite diagnosis; the Board believes that this language 
satisfies the standard established in the regulations.  38 
C.F.R. § 3.317 requires that, to be considered as due to an 
undiagnosed illness, a disability "cannot" be attributed to 
any known clinical diagnosis.  By finding that retropatellar 
pain syndrome is a tenable diagnosis, the examiner in fact 
found that the veteran's symptoms can be attributed to a 
known clinical diagnosis, i.e., retropatellar pain syndrome).  
Moreover, the examiner clearly ascribed the veteran's left 
knee disability to a specific musculoskeletal etiology.  
There is no indication that the examiner believed that the 
veteran's left knee disability was related to or caused by an 
undiagnosed illness due to her Persian Gulf service. 

In addition, in a May 2001 orthopedic consultation, the 
examiner diagnosed degenerative arthritis in the left knee, 
based on x-ray evidence, and possible early chondrocalcinosis 
in the lateral compartment.  Although the recent medical 
diagnoses are at odds as to specific diagnosis, the 
significant fact is that the examiners have attributed the 
left knee disability to know clinical diagnoses, rather than 
to an undiagnosed illness.

Based on this record, the Board believes that there is ample 
medical evidence attributing the veteran's left knee 
complaints to known clinical diagnoses.  Accordingly, the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
pertaining to Persian Gulf undiagnosed illness are not 
applicable.  The veteran's claim of entitlement to service 
connection for retropatellar pain syndrome as due to an 
undiagnosed illness is legally insufficient and must be 
denied on that basis.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board will now move on to a discussion of the question of 
entitlement to service connection for left knee disability as 
being due directly to service or as being due to the service-
connected right knee disability. 

Direct and secondary bases

As discussed , in order for service connection to be granted 
on a direct basis, three elements must be present: (1) a 
current disability; (2) in-service incurrence of such 
disability or the presence of a service-connected disability; 
and (3) medical nexus between (1) and (2).  See Hickson and 
Wallin, both supra. 

As stated above, a current diagnosis of retropatellar pain 
syndrome was provided by the June 2002 VA examiner.  A 
diagnosis of arthritis was provided in a June 2001 orthopedic 
consultation.  The first Hickson element has accordingly been 
met.

With respect to Hickson element (2),  there is nothing in the 
evidentiary record to support or suggest that a left knee 
disorder was incurred in service.  There is no record of any 
left knee injury, or any other possible cause of the claimed 
disability in service.   

The veteran complained of pain in the right knee during 
service (and as indicated elsewhere in this decision service 
connection has been granted for a right knee disability), but 
there is no evidence of any complaint or treatment with 
respect to the left knee.  Service medical records show no 
complaint of or treatment for left knee symptoms in service.  
A January 1991 examination shows normal findings and full 
range of motion of the lower extremities.  Similar findings 
were recorded in a March 1991 examination.  

Following service, it appears that the first evidence of 
complaint of knee pain does not appear in the record until 
the veteran filed her claim in 1993.  However, a June 1993 VA 
examination report showed no current problems with the knee.  
The veteran was found to have normal posture and gait, no 
edema, and reflexes 2+ and equal.  Motor and sensory 
examinations were entirely normal.  The examiner noted 
bilateral crepitus of the knees, but measured full range of 
motion.  X-rays showed no significant abnormality.

Thus, the medical evidence does not show either a diagnosis 
or notation of a left knee disorder during service; nor does 
it show complaint of symptoms during service.  Rather, it 
shows onset of symptoms several years after service.  

The Board observes that the June 1997 VA examiner noted that 
the veteran's symptoms originated in 1990 and the June 2001 
orthopedic examiner noted that the veteran's knees had been 
painful for 10 years.  However, because there are no medical 
reports prior to 1993 showing complaints of left knee 
symptoms, much less a diagnosis, these accounts appear to be 
merely a recitation of the veteran's statements, and as such 
the Board accords them little weight of probative value.  
See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) [a medical 
opinion that is based on the veteran's recitation of medical 
history, and unsupported by clinical findings, is not 
probative].  

While the veteran has been diagnosed with arthritis of the 
left knee, such a diagnosis does not appear in the record 
until 10 years after separation from service.    Accordingly, 
the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309 
(2002) are not for application.

Accordingly, the second Hickson element is not satisfied with 
respect to the veteran's claim of entitlement to service 
connection on a direct basis.  Since service connection has 
been established for a right knee disability, Hickson element 
(2) has been met with respect to the veteran's secondary 
service connection contention. 

With respect to the third Hickson element, there is no 
competent medical evidence of record that purports to show a 
relationship between any incident of service and the current 
left knee disorder, or the service-connected right knee 
disability and the left knee disorder.  

The Board has carefully reviewed the medical evidence of 
record.  No medical nexus opinion exists which serves to link 
the veteran's left knee disability to her military service or 
to her service-connected right knee disability.  The June 
2002 VA examiner found that the veteran's right knee disorder 
was more likely than not related due to mild right knee pain 
noted in service; this formed the basis for the RO's 
subsequent grant of service connection for the right knee 
disability.  Significantly, the June 2001 examiner did not so 
find with respect to the left knee.  

The veteran has also asserted that her left knee disorder was 
incurred as a proximate result of her service-connected right 
knee disability.  In an April 2003 Form 646, the veteran's 
representative asserted that the left knee condition should 
be considered secondary to the right knee, based on 
overcompensation.  However, neither the veteran nor her 
representative point to any medical evidence to support such 
a relationship, and the Board can identify none.  

The primary evidence in support of the veteran's claim comes 
from her own contentions and those of her representative .  
Although the DD form 214 for the 1990-91 period lists the 
veteran's MOS as emergency room specialist, there is no 
indication that she has received medical training.  It is now 
well established that a lay person without medical training 
is not competent to comment on matters such as etiology of 
claimed disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  Accordingly, the Board rejects the 
veteran's contentions and those of her representative as not 
probative.

In short, the Board  concludes that medical nexus evidence is 
lacking with respect to both direct and secondary service 
connection.  Hickson element (3) has therefore not been met, 
and the veteran's claim fails on that basis.  

The Board therefore finds that a preponderance of the 
evidence is against a showing that the veteran's left knee 
disorder is attributable to an undiagnosed illness, that it 
resulted directly from a disease or injury incurred in active 
service, or that it resulted on a secondary basis from a 
service-connected disability.  The veteran's claim of 
entitlement to service connection for a left knee disorder is 
accordingly denied.


ORDER

Service connection for a left knee disorder is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

